Tuck, J.,
delivered the opinion of this court.
The defendant in error was indicted for fishing with gill nets iu the Potomac river, contrary to the act of 1845, ch. 148. Upon general demurrer to the indictment judgment was rendered against the State.
The question for decision is, whether it was necessary to aver and show upon the trial that the legislature of Yirginia had assented to our act of Assembly.
The eighth article of the compact between the States, recited in the act of 1785, ch. 1, declares, that “all laws and regula*31tions which may be necessary for the preservation of fish in the river Potomac shall be made with the mutual consent and approbation of both States.” It follows that our act of 1845 could have no operation until assented to as required by the compact. And, as the court must take notice of the compact, as well as the act of 1845, the indictment was defective, in not informing the court that the assent of Virginia, of which they had no judicial knowledge, had been obtained.

Judgment affirmed.